 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   MATTHEW G. MORRIS
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                            CASE NO. 2:15-CR-00039-GEB
12
                                   Plaintiff,             STIPULATION TO CONTINUE HEARING AND
13                                                        SET MOTIONS DEADLINES; [PROPOSED]
                            v.                            FINDINGS AND ORDER
14
     EMILIO LARA,                                         DATE: January 4, 2019
15                                                        TIME: 9:00 a.m.
                                  Defendant.              COURT: Hon. Garland E. Burrell, Jr.
16

17
                                                  STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19
     through defendant’s counsel of record, hereby stipulate as follows:
20
            1.      By previous order, this matter was set for a status conference on January 4, 2019.
21
            2.      By this stipulation, defendant now moves to continue the status conference until February
22
     1, 2019.
23
            3.      In addition, the parties request that the Court set deadlines for pretrial motions and a
24
     motion hearing date according to the following schedule:
25
                    a)     February 15, 2019: All Rule 12 motions due
26
                    b)     March 1, 2019: Oppositions due
27
                    c)     March 8, 2019: Replies due
28
                    d)     March 22, 2019: Motion Hearing

      STIPULATION TO CONTINUE HEARING & SET MOTIONS       1
30    DEADLINES
 1        4.      The parties agree and stipulate, and request that the Court find the following:

 2                a)     This matter is set for jury trial on June 4, 2019, with trial confirmation hearing on

 3        May 3, 2019.

 4                b)     By previous order, time was excluded under the Speedy Trial Act, 18 U.S.C. §

 5        3161, et seq., through June 4, 2019, under Local Code T4, on the basis that new counsel was

 6        substituted in for defendant on September 13, 2018, and new counsel required time to review

 7        discovery and prepare for trial.

 8                c)     By previous order, this matter was set for a status conference on January 4, 2019.

 9                d)     Counsel for defendant requests a continuance of the status conference to February

10        1, 2019, to allow additional time for counsel to review discovery and consult with the client.

11                e)     The government does not object to the continuance.

12                f)     Both parties further request that the Court set the pretrial motions deadlines and

13        motion hearing date set forth above.

14        IT IS SO STIPULATED.

15

16
     Dated: January 2, 2019                                MCGREGOR W. SCOTT
17                                                         United States Attorney
18
                                                           /s/ MIRIAM R. HINMAN
19                                                         MIRIAM R. HINMAN
                                                           MATTHEW G. MORRIS
20
                                                           Assistant United States Attorneys
21

22
     Dated: January 2, 2019                                /s/ DAVID FISCHER
23                                                         DAVID FISCHER
24                                                         DAVID DRATMAN
                                                           Counsel for Defendant
25                                                         Emilio Lara

26
27

28

     STIPULATION TO CONTINUE HEARING & SET MOTIONS     2
30   DEADLINES
 1                                       FINDINGS AND ORDER

 2        IT IS SO FOUND AND ORDERED.

 3        Dated: January 3, 2019

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION TO CONTINUE HEARING & SET MOTIONS   3
30   DEADLINES
